          Case 2:18-cv-05623-MMB Document 282 Filed 07/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                          CIVIL ACTION
                           v.                                NO. 18-5623
NIKE, INC.


                                     ORDER RE CHOICE OF LAW

         AND NOW, on this 27th day of July, 2021, after careful consideration of Plaintiff Lontex’s

Brief Outlining State Law Claims (ECF 256), Defendant Nike’s Response (ECF 260), and

Lontex’s Reply (ECF 266), it is hereby ORDERED that:

              •   Pennsylvania law applies to the state law claims in this matter;

              •   Lontex may proceed with Count IV of its Amended Complaint, its state common

                  law claim, under Pennsylvania law; and

              •    Count V of the Amended Complaint, Lontex’s state statutory claim, is dismissed.



                                                               BY THE COURT:

                                                               s/ Michael M. Baylson
                                                               _______________________________
                                                               MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 Order re Choice of Law.docx




                                                         1
